—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated October 27, 1993, as denied his motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) and the defendants third-party plaintiffs Joma Holdings, Inc. and P.S. Seven Housing Associates cross-appeal and the defendant second third-party plaintiff Celebrity Construction Corp. separately cross-appeals, as limited by its brief, from so much of the order as denied their respective cross motions for partial summary judgment dismissing the plaintiff’s cause of action under Labor Law § 240 (1) and for summary judgment on the issue of common law indemnity against the first and second third-party defendant Ramadani Roofing Co.
Ordered that the order is affirmed, with one bill of costs to Ramadani Roofing Co. payable by the cross-appellants appearing separately and filing separate briefs.
The Supreme Court properly found that issues of fact preclude the granting of the parties’ respective motions and cross motion for summary judgment on the cause of action under Labor Law § 240 (1) (see, Richardson v Matarese, 206 AD2d 353; Styer v Vita Constr., 174 AD2d 662; Mack v Altman Stage Light. Co., 98 AD2d 468). The court also properly denied the cross-appellants’ respective cross motions on the issue of indemnification against the plaintiff’s employer, as there are questions of fact as to which parties shared responsibility for this accident (see, Chapel v Mitchel, 84 NY2d 345; Kelly v Diesel Constr. Div., 35 NY2d 1; Edholm v Smithtown DiCanio Org., 217 AD2d 569). O’Brien, J. P., Copertino, Santucci and Joy, JJ., concur.